Motion Denied; Petition for Writ of Mandamus Denied and Memorandum
Opinion filed April 14, 2022.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-22-00243-CV



                     IN RE HAIDAR BARBOUTI, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              245th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-40106

                         MEMORANDUM OPINION

      On April 5, 2022, relator Haidar Barbouti filed a petition for writ of
mandamus and motion for emergency stay in this Court. See Tex. Gov’t Code
Ann. § 22.221; see also Tex. R. App. P. 52. In the petition, relator asks this Court
to compel the Honorable Tristan Longino, presiding judge of the 245th District
Court of Harris County, to vacate the trial court’s March 29, 2022 temporary
orders and reinstate the Agreed Order pending final orders in the modification suit.
      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus and motion for
emergency stay.

                                      PER CURIAM

Panel consists of Justices Wise, Poissant, and Wilson.




                                         2